Citation Nr: 0026113	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  96-51 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist 
disability.  

2.  Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from January 1992 to June 
1995.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

In October 1998, the Board remanded the veteran's claim to 
the RO for additional development.  The case has been 
returned to the Board and is ready for further review.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
bilateral wrist disability is plausible.  

2.  The claim of entitlement to service connection for a 
bilateral knee disability is plausible.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
bilateral wrist disability is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  

2. The claim of entitlement to service connection for a 
bilateral knee disability is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded or capable of substantiation.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159(a) (1997).  
If the claim is well grounded, it must be shown that all 
relevant facts have been properly developed and that the duty 
to assist the veteran as mandated by 38 U.S.C.A. § 5107 has 
been complied with.  The Board finds that the claims are well 
grounded.  38 U.S.C.A. § 5107.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Here, the veteran has been treated in service for both of the 
disabilities on appeal in this claim, treatment continued 
immediately after service separation and degenerative changes 
have been diagnosed.  It is noted that she was treated in 
April 1995 for complaints of pain in the knees and the wrists 
and treatment continued after service beginning in June 1995.  
At that time pain on flexion of the knees was noted and the 
wrists were tender to palpation.  Chondromalacia of the knees 
and poly atrhralgias were diagnosed.  Currently, 
degenerative/post-traumatic changes of the wrists and knees 
was diagnosed.  In Savage v. Gober, No. 94-503 (U.S. Vet. 
App. Nov. 6, 1997), The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter, "the Court") 
established rules with regard to claims addressing the issue 
of chronicity.  The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  The veteran's complaints in service and 
continuing complaints thereafter, support a finding that a 
plausible basis for her claims exists.  


ORDER

The claim of entitlement to service connection for a 
bilateral wrist disability is well grounded and to this 
extent the claim is allowed.  

The claim of entitlement to service connection for a 
bilateral knee disability is well grounded, and to this 
extent the claim is allowed. 


REMAND


The veteran seeks service connection for a bilateral wrist 
disability and for a bilateral knee disability, which she 
argues were incurred in service.  At service separation in 
April 1995, she reported having bilateral wrist pain and 
bilateral knee pain.  The veteran indicated that she was 
taking 800 mg of Motrin, as needed.  In an April 1995 
consultation report, range of motion of the wrists included 
findings of right wrist flexion to 74 degrees and right wrist 
extension to 62 degrees.  Left wrist flexion was to 65 
degrees and left wrist extension was to 59 degrees.  
Degenerative joint disease and carpal tunnel syndrome were 
among the diagnoses.  X-rays taken in May 1995 of the wrists 
and knees were normal.  

VA outpatient records show complaints by the veteran 
beginning in June 1995 for bilateral wrist pain and for 
bilateral knee pain.  In June 1995, the examiner found that 
the veteran's knees were painful on flexion and her wrists 
were tender to palpation.  Diagnoses included chondromalacia 
of bilateral patellae and poly arthralgias.  On examination 
by VA in August 1995, the veteran complained of wrist pain 
and knee pain.  On examination of the knees, it was noted 
that the veteran had minor crepitus.  Flexion of the right 
knee was to 135 degrees, and flexion of the left knee was to 
130 degrees.  Extension of both knees was to 0 degrees.  The 
examination did not include evaluation of the wrists.  The 
diagnoses were; pain in the wrist, no cause found and pain in 
the knees, no cause found.  It is noted that in November 
1995, outpatient records show a diagnosis of bilateral knee 
pain probably due to chondromalacia, and on another occasion, 
an undated report found degenerative joint disease of the 
knees and of the hand.  

The veteran was examined by VA in March 1999.  She complained 
of painful right and left wrists with pain intensity 
dependent on the activity.  She also reported that in damp 
weather her fingers became numb.  The veteran reported having 
pain in both knees, and that kneeling and walking up stairs 
were problems.  On examination, it was noted that squatting 
was possible without any complaint of pain.  As to the hands, 
it was noted that both hands and wrists were reported to be 
of normal appearance.  There was no swelling, deformity or 
atrophy of the hands.  Finger movements were full and the 
grip strength was strong.  Sensation was normal, and Phalen 
and Tinel tests were negative.  It was noted that both wrists 
showed full range of motion in all directions and power was 
satisfactory without any complaints of pain.  

Examination of the knees showed that there was normal 
alignment.  There was no deformity or swelling.  There was 
mild tenderness over the patella on the right side.  
Translation was normal and patellar tracking was satisfactory 
on both sides.  Ligaments were stable both in the 
mediolateral and anteroposterior direction.  Range of motion 
was from 0 to 140 degrees on both sides.  

The examiner indicated that X-rays were essentially normal 
with mild degenerative changes in the knees.  A bone scan of 
the wrists and knees was performed, and the impression was: 
most likely degenerative/post-traumatic changes involving the 
areas indicated including the wrists and the knees.  An EMG 
performed in October 1998 was referred to and reported to 
show normal nerve conduction studies of the left upper 
extremity.  The diagnosis was, chronic degenerative changes 
as reported by bone scan involving the wrists and knees, no 
evidence of carpal tunnel syndrome.  

The examiner stated that the claims file had been reviewed as 
well as a copy of the Board's remand prior to the 
examination.  It was opined that the current bilateral wrist 
and bilateral knee disability were not likely to be related 
to the veteran's in-service complaints.  It was further 
stated that there was satisfactory range of motion with 
ligamentous stability and that the only indication of any 
chronic degenerative changes was through bone scan testing.  

When considering a claim for service connection, the totality 
of the evidence must be considered.  The Board must weigh the 
positive and negative evidence and ascertain whether such 
evidence is in equipoise or whether the positive evidence 
outweighs the negative evidence to decide whether service 
connection should be granted.  The Board notes that the 
veteran was treated in April 1995 prior to service separation 
for complaints of bilateral wrist and bilateral knee pain.  
Motion of the wrists in April 1995 was limited.  (Normal 
range of motion of the wrist is extension to 70 degrees, 
flexion to 80 degrees, ulnar deviation to 45 degrees, and 
radial deviation to 20 degrees. 38 C.F.R. § 4.71, Plate I 
(1999)).  Subsequently, immediately after service, the 
veteran was treated at a VA facility for bilateral wrist and 
bilateral knee pain.  At that time, in June 1995, pain on 
flexion of the knees was noted and the wrists were reported 
to be tender to palpation. Chondromalacia of the knees was 
diagnosed as was arthralgias.  In August 1995, crepitus was 
noted in both knees, and flexion in both knees was limited.  
In addition, degenerative joint disease has been diagnosed as 
well as chondromalacia.  On the recent VA examination only 
mild tenderness of the right patella was documented on 
examination.  However, degenerative changes (arthritis) has 
been shown on diagnostic testing to exist in the wrists and 
in the knees.  

Degenerative arthritis established by X-ray findings is a 
ratable disability.  38 C.F.R. Part 4, Diagnostic Code 5003 
(1999).  The Board notes that the VA examiner has opined that 
the veteran's current complaints were not related to her 
inservice complaints.  However, the veteran's representative 
has argued that complete rationale was not provided for this 
opinion, as requested by the Board in its remand, and that 
the examiner did not discuss the veteran's medical complaints 
by way of history as well as the previous medical findings 
which have continued since service.  The Court has found that 
a remand "confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders." Stegall v. West, 11 Vet. App. 268 (1998).  

The Court has recognized that the Board is not compelled to 
accept a medical opinion; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion. Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

In requesting in this remand an additional opinion by a Board 
of two orthopedic surgeons, the Board notes the recent 1999 
unfavorable VA orthopedic opinion.  However, in view of the 
positive findings for the veteran's claimed disabilities 
during and shortly after service, including chondromalacia 
and possible arthritis, and in view of the current findings 
by diagnostic studies of arthritis of the wrists and knees, 
it is the Board's opinion that a more through examination 
should be done with complete rationale for all opinions 
rendered.  This in the Board's mind is further rendered 
necessary by a statement given by the 1999 VA examiner who 
rendered the unfavorable opinion to the effect that the only 
indication of chronic degenerative changes was through bone 
scan testing.  The Board is unable to comprehend this 
statement with respect to whether it does or does not lend 
any support to the veteran's claim.  To lean one way or the 
other, the Board would have to make a medical judgment.  The 
Board is precluded from doing so.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:



1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated her for either of these 
disabilities recently.  With any 
necessary authorization, the RO should 
attempt to obtain and associate with the 
claims folder copies of all pertinent 
treatment reports identified by the 
veteran which are not currently of 
record.  Once received, these records 
should be associated with the claims 
folder.  

2.  The RO should refer the claims file 
and a copy of this remand to the examiner 
who examined the veteran in 1999, and who 
rendered the unfavorable opinion at that 
time, and request that he explain the 
significance of his statement that the 
only indication of any chronic 
degenerative changes was through bone 
scan testing.  

3.  Thereafter, the RO should schedule 
the veteran for an examination by a board 
of two board certified orthopedic 
specialists who have not previously 
examined her to evaluate the veteran's 
complaints.  All indicated studies should 
be performed.  The examiner is requested 
to completely review a copy of this 
remand and the claims folder prior to the 
examination.  An opinion as to whether it 
is at least as likely as not that the 
veteran's current wrists and bilateral 
knee disorders to include arthritis are 
related to her military service should be 
given.  A complete rationale for all 
opinions and conclusions expressed must 
be given, and any differences of opinion 
must be reconciled.  

4.  After the examination has been 
completed, the RO should review the 
examination report to ensure that it 
complies with the directives of this 
remand, and if not, it must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  Then the RO should take any other 
necessary action, and readjudicate the 
issues on appeal.  





After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and her representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 
- 9 -


- 5 -


